Citation Nr: 0006956	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  95-09 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina



THE ISSUE

Entitlement to service connection for beriberi heart disease.



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from September 1943 to 
November 1945.  He was detained as a prisoner of war (POW) of 
the government of Germany from December 18, 1944, to May 23, 
1945.  

This current matter came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of March 
1995, by the Columbia, South Carolina Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for beriberi heart disease.  The notice of 
disagreement with this determination was received in March 
1995.  The statement of the case was issued in April 1995.  
The substantive appeal was received in April 1995.  The 
appeal was received at the Board in December 1997.  

In January 1998, pursuant to 38 U.S.C.A. § 7107 (West 1991) 
and 38 C.F.R. § 20.900(c), the Acting Chairman of the Board, 
acting on the Board's own motion, ordered advancement on the 
docket in this case due to administrative error.  

The veteran has been represented throughout his appeal by The 
American Legion, which submitted written argument to the 
Board in March 2000.  


FINDINGS OF FACT

1.  Localized edema was not present during the veteran's 
incarceration as a POW, and coronary artery disease (claimed 
as beriberi heart disease) was not shown until many years 
after discharge from service in 1945.  

2.  There is no probative medical evidence of record that any 
current heart disease is due to an incident of the veteran's 
active military service, including his time in captivity as a 
POW.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
beriberi heart disease is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991), 38 C.F.R. §§ 3.303, 3.307, 3.309 
(c) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual background

The record indicates that the veteran had active military 
service from September 1943 to November 1945; he was a 
prisoner of war (POW) of the German government from December 
18, 1944, to May 23, 1945.  The record also indicates that 
the service medical records were negative for any complaints 
of, or treatment for, a heart condition.  

Medical evidence of record dated from the 1950's through the 
1970's, including VA as well as private treatment reports, 
reflects that the veteran received clinical attention and 
treatment for gastrointestinal problems and a nervous 
disorder.  Those records indicate that he also complained of 
occasional chest pains; however, clinical evaluation of the 
heart, and chest X-rays, were unremarkable.  During a VA 
examination in July 1961, the veteran reported being bothered 
by heartburn, shortness of breath, soreness and aching of his 
heart; a chest X-ray was reported as being normal.  A chest 
X-ray performed in May 1962 reported that the heart and aorta 
were within normal limits.  The report of a VA examination 
conducted in January 1976 noted complaints of heartburn, 
shortness of breath, and pain in the left arm and chest; 
clinical evaluation of the chest, including X-ray study, was 
reported to be normal.  

Received in February 1980 were VA outpatient treatment 
reports dated from August 1979 to September 1979, reflecting 
treatment for genitourinary problems, gastritis, and a 
nervous disorder.  A certificate of attending physician, 
dated in March 1980, reported a diagnosis of depressive 
neurosis.  The report of a VA compensation examination, 
conducted in May 1980, reflects a diagnosis of generalized 
anxiety disorder with depression.  These records do not 
reflect any clinical findings or a diagnosis of a heart 
disorder.  

Received in October 1980 were VA outpatient treatment reports 
dated from November 1979 to August 1980, indicating that the 
veteran had received clinical attention and treatment for 
several disabilities; however, those records do not reflect 
any findings of a heart disorder.  During a clinical visit in 
September 1980, evaluation of the heart revealed regular rate 
and rhythm.  

Of record is a report of a VA Former-POW examination, 
conducted in December 1983, at which time the veteran 
indicated that he had lost approximately 86 pounds while in 
captivity; he noted that he suffered rapid heartbeats, 
skipped and missed heartbeats, nausea, and vomiting.  He 
specifically denied a history of beriberi, and of swelling of 
the joints, legs, or muscles during his period of captivity.  
The veteran indicated that, on one occasion, he had been 
hospitalized and was unconscious for at least 24 hours; he 
noted that the doctors and nurses were upset because they 
thought that he might have had a major heart attack.  The 
veteran stated that he had no history of heart disease, but 
that he occasionally had a full feeling in his chest when his 
stomach developed problems; he stated that he also 
experienced skipping beats in his heart, but there had been 
no diagnosis of cardiovascular disease.  

On examination, heart sounds were regular; there were no 
murmurs, gallops, or rubs noted.  The heart was not enlarged 
to percussion.  On X-ray study of the chest, it was noted 
that there was a normal appearance of the cardiovascular 
silhouette, minimal density adjacent to the left cardiac 
border appearance, representing pleural fibrosis from 
previous inflammatory disease; the chest was otherwise 
unremarkable.  The diagnostic impressions noted were 
depressive disorder, anxiety disorder, and PTSD.  There was 
no finding or diagnosis of a heart disorder.  

Received in September 1994 were VA treatment reports dated 
from May 1993 to June 1994, which show that the veteran 
received treatment for several disabilities, including a 
heart disorder.  The records indicate that the veteran was 
seen in May 1993 with a questionable history of coronary 
artery disease and previous infarct in 1987 or 1988.  He 
stated that he developed pain in the lower thoracic area of 
the back when he laid flat on his back or his right side; he 
also stated that the pain radiated to his neck, shoulders, 
and rib cage, and then to his chest.  Examination of the 
heart revealed regular rate and rhythm, without murmurs, rubs 
or gallops; an electrocardiogram revealed sinus rhythm, 
inferoposterior lateral myocardial infarction.  The 
impression was atypical chest pain.

The veteran was subsequently admitted to a hospital in June 
1993, at which time he underwent cardiac catheterization 
which revealed a significant single vessel disease of the 
right coronary artery; he was treated with medication.  The 
discharge diagnoses were coronary artery disease, status post 
inferior myocardial infarction, atrial fibrillation, and mild 
congestive heart failure.  During a clinical visit in 
December 1993, the veteran complained of chest and back pain; 
he indicated that the chest pain was relieved by 
Nitroglycerin.  The assessment was status post myocardial 
infarction with stable angina.  When seen in June 1994, the 
veteran complained of worsening claudication in his right 
leg.  

B.  Legal analysis

The threshold question to be answered is whether the veteran 
has a presented well-grounded claim.  38 U.S.C.A. § 5107 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A 
well-grounded claim is defined as a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Section 5107 provides that the claimant's submission 
of a well-grounded claim gives rise to VA's duty to assist 
and to adjudicate the claim.  In short, VA is not required to 
adjudicate a claim on the merits until after the veteran has 
met this initial burden of submitting a well-grounded one.  
Boeck v. Brown, 6 Vet.App. 14 (1993).  

"Although the claim need not be conclusive, the statute [§ 
5107] provides that [the claim] must be accompanied by 
evidence" in order to be considered well-grounded.  Tirpak 
v. Derwinski, 2 Vet.App. 609, 611 (1992).  In the context of 
a claim of entitlement to service connection, this generally 
means that evidence must be presented which in some fashion 
links a current disability to a period of military service or 
to an already service connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  Evidence 
submitted in support of the claim is presumed to be true for 
purposes of determining whether the claim is well-grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993).  However, lay 
assertions of medical diagnosis or causation do not 
constitute competent evidence sufficient to render a claim 
well-grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  

In short, in order to establish a well-grounded claim, the 
claimant must produce (1) medical evidence of a current 
disability; (2) lay or medical evidence that a disease or 
injury was incurred or aggravated in service; and (3) medical 
evidence of a link, or nexus, between the current disability 
and the in-service disease or injury.  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table); accord, Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997), cert. den. sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  This third element may be established by the use of 
statutory presumptions.  Caluza, supra.  For example, if a 
veteran is a former POW, and, as such, was interned or 
detained for not less than 30 days, certain diseases 
(including beriberi heart disease) shall be service connected 
if manifested to a degree of 10 percent or more at any time 
after discharge or release from active military, naval, or 
air service even though there is no record of such disease 
during service, provided the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 
U.S.C.A. §§ 1110, 1112(b), 1113 (West 1991); 38 C.F.R. 
§§ 3.1(y), 3.307(a)(5), 3.309(c) (1999).  (The term 
"beriberi heart disease" includes ischemic heart disease in 
a former POW who experienced localized edema during 
captivity.  38 C.F.R. § 3.309(c) (1999).).  

The Board observes that, where a former POW claims disability 
compensation, omission of history or findings from clinical 
records made upon repatriation is not determinative of 
service connection, particularly if evidence of comrades in 
support of the incurrence of that disability during 
confinement is available.  Special attention will be given to 
any disability first reported after discharge, especially if 
poorly defined and not obviously of intercurrent origin.  The 
circumstances attendant upon the individual veteran's 
confinement, and the duration thereof, will be associated 
with pertinent medical principles in determining whether 
disability manifested subsequent to service is etiologically 
related to the POW experience.  38 C.F.R. § 3.304(e) (1999).  

The veteran is a former POW and, accordingly, ischemic heart 
disease shall be presumptively service connected if 
manifested to a degree of 10 percent or more at any time 
after discharge from service, if there is evidence of 
localized edema during captivity.  Furthermore, as a combat 
veteran, the veteran is entitled to have any statement or 
testimony of leg and foot swelling or edema he presents 
accepted as satisfactory evidence of that incurrence.  See 38 
U.S.C.A. § 1154(b) (West 1991).  In the present case, 
however, the veteran specifically indicated, on his 1983 POW 
medical history questionnaire on file, that he did not 
experience swelling with respect to his legs and/or feet, or 
any of his joints.  Thus, on that occasion when the veteran 
was formally asked to report all of his physical difficulties 
as a POW, there was no evidence or allegation that he had 
beriberi heart disease or related localized edema in 
connection with his POW captivity.

The Board does note that, nearly 10 years later, on a VA Form 
21-4138 (Statement in Support of Claim) submitted in August 
1994, the veteran indicated, in response to a letter from the 
RO describing the results of recent scientfic research which 
found a noteworthy association between ischemic heart disease 
and the earlier reporting of localized edema, that he had 
received an inadequate diet while a POW.  He further stated 
that he had lost about 100 pounds, and had suffered from 
swelling and bloating.  He did not elaborate upon what the 
nature of that swelling and bloating was; however, since he 
had previously denied the incurrence of swelling in his legs, 
feet, and other joints in 1983, it is reasonable to interpret 
his 1994 statement as referring to other parts of his body.

Therefore, the presumption of service incurrence under 38 
C.F.R. § 3.309(e) is not applicable here.  Nor is the 
presumption under 38 C.F.R. § 3.309(a) applicable, because 
heart disease was not shown by competent evidence to be 
present until many years after the veteran's service.  
Furthermore, the record contains no competent evidence 
linking his current heart disease to service.  

When there is no medical evidence of the claimed disorder 
during service, where there is no medical evidence linking 
the claimed disorder to service or to an inservice event or 
incurrence, or where the disorder is not currently 
demonstrated, the claim is not well grounded.  See Rabideau 
v. Derwinski, 2 Vet.App. 141 (1992); Montgomery v. Brown, 4 
Vet.App. 343 (1993).  

The Board concludes, in view of the foregoing, that the 
veteran has not met the initial burden of presenting evidence 
of a well-grounded claim for service connection for beriberi 
heart disease, under the applicable law as interpreted in the 
Caluza precedent, supra.  

In absence of a well-grounded claim, there is no duty to 
assist the veteran further in the development of it, and the 
Board does not have jurisdiction to adjudicate it.  Boeck v. 
Brown, 6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 136 
(1994).  Accordingly, as a claim that is not well grounded 
does not present a question of fact or law over which the 
Board has jurisdiction, the claim for service connection for 
beriberi heart disease must be denied.  See Epps v. Gober, 
supra.  

In reaching this determination, the Board recognizes that 
this issue is being disposed of in a manner that differs from 
that used by the RO.  The RO denied the claim on the merits, 
without explicitly denying the claim as not well grounded.  
The Board has, therefore, considered whether the veteran has 
been given adequate notice to respond, and if not, whether he 
has been prejudiced thereby.  Bernard v. Brown, 4 Vet.App. 
384, 394 (1993).  In light of his failure to meet his 
obligation in the adjudication process by not submitting 
adequate evidence, and because the outcome would be the same 
whether the claim was treated as not well grounded or denied 
on the merits, the Board concludes that he has not been 
prejudiced by this approach.  See generally, Edenfield v. 
Brown, 8 Vet.App. 384 (1995).  

The Board acknowledges the veteran's meritorious service 
during World War II, including the hardships he underwent as 
a POW.  However, based upon the record before us, he has not 
presented a well-grounded claim of service connection for 
heart disease.


ORDER

Service connection for beriberi heart disease is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

